Case: 13-60226      Document: 00512484377         Page: 1    Date Filed: 12/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-60226                           December 30, 2013
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
ADEGBENGA TITO IJADIMINI,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A026 399 033


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Adegbenga Tito Ijadimini, a native and citizen of Nigeria, petitions for
review of a final order of removal issued by the Board of Immigration Appeals
(BIA). He was removed pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii), as an alien
convicted of an aggravated felony based on his conviction for solicitation of
capital murder. However, he does not address the BIA’s determination that he
is removable as an alien convicted of an aggravated felony. Accordingly, he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-60226   Document: 00512484377       Page: 2   Date Filed: 12/30/2013


                                  No. 13-60226

has abandoned any challenge to that determination. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003).
       Ijadimini has failed to show that the BIA erred in concluding that the
instant removal proceedings were not barred by the doctrine of res judicata.
See Andrade v. Gonzales, 459 F.3d 538, 545 (5th Cir. 2006). Although earlier
deportation proceedings were terminated on the Government’s motion, the
termination was without prejudice, and there was no final judgment on the
merits of Ijadimini’s deportability.     See id.    The fact that Ijadimini was
recharged under a different statutory provision did not preclude the instant
proceedings. See Peters v. Ashcroft, 383 F.3d 302 (5th Cir. 2004).
       Likewise, the BIA did not err in determining that Ijadimini was
ineligible for relief under former Immigration and Nationality Act § 212(c)
because he was not eligible for that relief at the time of his conviction and
sentencing. See Romero-Rodriguez v. Gonzales, 488 F.3d 672, 673-77 (5th Cir.
2007). Although Ijadimini argues that he was eligible for relief during the
original 1997 deportation proceedings because he had not yet served five years
of imprisonment, “there is nothing in the statute or the policies served by the
statutory framework clearly contradicting the BIA’s construction.” Id. at 676-
77.
       Additionally, although Ijadimini argues that he was prevented from
applying for § 212(c) relief as a result of various due process violations, § 212(c)
relief is not a property or liberty interest warranting due process protection.
See Ahmed v. Gonzales, 447 F.3d 433, 440 (5th Cir. 2006). Moreover, he has
failed to make the initial showing of substantial prejudice necessary to prevail
on any of his due process claims. See De Zavala v. Ashcroft, 385 F.3d 879, 883
(5th Cir. 2004).




                                         2
    Case: 13-60226     Document: 00512484377      Page: 3   Date Filed: 12/30/2013


                                  No. 13-60226

      Finally, insofar as he argues that his state conviction was void on its face
because the record did not reflect that the visiting trial judge filed the required
oaths prior to his trial, “a lack of filing of any required oath is not proof, in
itself, of the failure of the judge to take the constitutionally required oaths.”
See Murphy v. State, 95 S.W.3d 317, 320 (Tex. App. 2002). Accordingly, the
BIA’s determination that Ijadimini had failed to make the required showing
was not erroneous. See id.
      The petition for review is DENIED. The motion for the appointment of
counsel also is DENIED.




                                        3